       Case 3:19-cv-06670-EMC Document 26 Filed 08/03/20 Page 1 of 2


 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   Emails: tanya@moorelawfirm.com;
     service@moorelawfirm.com
 5
     Attorney for Plaintiff,
 6   Hendrik Block
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
11
12   HENDRIK BLOCK,                             )     No. 3:19-cv-06670-EMC
                                                )
13                  Plaintiff,                  )     STIPULATION FOR DISMISSAL OF
                                                )     ACTION WITH PREJUDICE
14          vs.                                 )
                                                )
15   SYUFY ENTERPRISES,                         )
                                                )     [FED. R. CIV. P. 41(a)]
16                  Defendant.                  )
                                                )
17                                              )
                                                )
18                                              )
                                                )
19                                              )
                                                )
20
21
22
23
24
25
26
27
28



                       STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE

                                             Page 1
      Case 3:19-cv-06670-EMC Document 26 Filed 08/03/20 Page 2 of 2


 1           Plaintiff Hendrik Block and Defendant Syufy Enterprises, L.P. hereby stipulate that the
 2   above-entitled action may be dismissed in its entirety with prejudice pursuant to Federal Rule
 3   of Civil Procedure 41(a)(1)(A)(ii). The parties are to bear their own attorneys’ fees and costs.
 4          IT IS SO STIPULATED.
 5
     Dated: August 3, 2020                         MOORE LAW FIRM, P.C.
 6
 7                                                 /s/ Tanya E. Moore
                                                   Tanya E. Moore
 8
                                                   Attorney for Plaintiff,
 9                                                 Hendrik Block

10
     Dated: August 3, 2020                         LAW OFFICE OF JASON G. GONG, A.P.C.
11
12
                                                   /s/ Jason G. Gong
13                                                 Jason G. Gong
                                                   Attorney for Defendant,
14                                                 Syufy Enterprises, L.P.
15
16                                          ATTESTATION

17   I have obtained concurrence in the filing of this document from each of the individual(s) whose
     electronic signature is attributed above.
18
19
                                                   /s/ Tanya E. Moore
20                                                 Tanya E. Moore
                                                   Attorney for Plaintiff,
21                                                 Hendrik Block
22                                                             ISTRIC
                                                          TES D      TC
23                                                      TA
                                                                                  O
                                                   S




                                                                                   U
                                                  ED




24
                                                                                    RT




                                                                      TED
                                              UNIT




25                                                              GRAN
                                                                                      R NIA




26
                                                                               en
                                                                        d M. Ch
                                              NO




27                                                                  dwar
                                                            Judge E
                                                                                    FO
                                               RT




28
                                                                                    LI




                                                       ER
                                                  H




                                                                                  A




                   Dated: 8/3/2020                                    C
                                                            N     O F
                                                     D IS T IC T
                                                           R
                       STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE

                                                   Page 2
